Citation Nr: 1608201	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  05-16 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension claimed as the result of exposure to contaminated water at Camp Lejeune, North Carolina.  

2.  Entitlement to service connection for an acquired right eye disorder to include blurred vision, double vision, glaucoma, and a cataract claimed as the result of exposure to contaminated water at Camp Lejeune, North Carolina.  

3.  Entitlement to service connection for an acquired left eye disorder to include blurred vision, double vision, glaucoma, and a cataract to include blurred vision, double vision, glaucoma, and a cataract claimed as the result of exposure to contaminated water at Camp Lejeune, North Carolina.  

4.  Entitlement to service connection for a sinus disorder claimed as the result of chemical exposure.  

5.  Entitlement to service connection for recurrent traumatic brain injury (TBI) residuals.  

6.  Entitlement to service connection for recurrent chemical exposure residuals.  

7.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's chronic headaches and left facial trauma residuals. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1976 to March 1980.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Waco, Texas, Regional Office (RO) which increased the evaluation for the Veteran's left knee disability from noncompensable to 10 percent disabling and effectuated the award as of November 21, 2003.  In November 2004, the RO increased the evaluation for the Veteran's chronic headaches and left facial trauma residuals from noncompensable to 30 percent and effectuated the award as of July 28, 2004.  In June 2007, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a sinus disorder.  In March 2009, the RO denied service connection for posttraumatic stress disorder (PTSD), depression, mood swings, stress, sleep apnea, hypertension, and bilateral loss of vision.  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In September 2011, the Board reopened the Veteran's claim of entitlement to service connection for a sinus disorder and remanded that issue and the remaining issues to the RO for additional action.  

In September 2012, the Appeals Management Center (AMC) granted a separate 10 percent evaluation for the Veteran's left knee disorder under the provisions of 38 C.F.R. § 4.71a , Diagnostic Code 5257 and effectuated the award as of November 21, 2011.  In March 2013, the Board denied increased evaluations for the Veteran's left knee disabilities and remanded the issues of service connection for an acquired psychiatric disorder, sleep apnea, hypertension, an acquired right eye disorder, an acquired left eye disorder, and a sinus disorder and an increased evaluation for his chronic headache disorder to the RO for additional action.  

In November 2013, the AMC granted service connection for major depressive disorder; assigned a 10 percent evaluation for that disability; and effectuated the award as of January 17, 2008.  In February 2014, the Board requested opinions from Veterans Health Administration (VHA) medical experts in somnology and cardiology.  In April 2014, the requested VHA opinions were incorporated into the record.  In June 2014, the Board determined that the VHA opinions were insufficient and requested that the VHA opinions be clarified.  In August 2014, amended VHA opinions incorporated into the record.  In August 2014, the Veteran was provided with a copy of the VHA opinions and the addenda thereto.  In December 2014, the Board granted service connection for obstructive sleep apnea and remanded the issues of service connection for hypertension, an acquired right eye disorder, an acquired left eye disorder, and a sinus disorder and an increased evaluation for the Veteran's chronic headache disorder to the RO for additional action.  

In September 2015, the RO denied service connection for both recurrent TBI residuals and recurrent chemical exposure residuals.  In October 2015, the Veteran submitted a notice of disagreement (NOD).  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Hypertension and Headaches

In October 2015, the Veteran submitted clinical documentation from F. Fazeli, D.O., dated in October 2015 pertaining to treatment of his hypertension and service-connected headache disorder.  The Board may not consider additional evidence without prior RO review in the absence of a waiver of such review by the Veteran.  Disabled American Veterans v. Sec'y of VA, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  In a December 2015 written statement, the Veteran indicated that he wanted his appeal remanded to the AOJ for consideration of the additional evidence.  


TBI Residuals and Chemical Exposure Residuals

The Veteran has submitted a timely NOD with the denial of service connection for both recurrent TBI residuals and recurrent chemical exposure residuals.  The AOJ has not issued a statement of the case (SOC) to the Veteran which addresses those issues.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

All Issues

The Board finds that the issues of service connection for both recurrent TBI residuals and recurrent chemical exposure residuals are inextricably intertwined with the issues of service connection for hypertension, an acquired right eye disorder, an acquired left eye disorder, and a sinus disorder and an increased evaluation for the Veteran's chronic headaches and left facial trauma residuals given the nature of the Veteran's contentions.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran which addresses the issues of service connection for recurrent TBI residuals and recurrent chemical exposure residuals.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

2.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

